Per Curiam.
This is the second time this case has been before us for consideration. The original trial in the court below resulted in the nonsuit of the plaintiff. The ground of the nonsuit was that one Wallace, whose wrongful act produced the injury to the plaintiff for which she sued, was not the servant or agent of the defendant in doing the act, and that, therefore, the defendant was not responsible for the results thereof. On review, in this court, we held that the question of the responsibility of the defendant company for Wallace’s acts was one for the determination of the jury rather than the court, and reversed the judgment of nonsuit. Upon a retrial of the cause this question was left to "the jury, and was resolved in favor of the plaintiff, a verdict being rendered in her favor. From the judgment entered upon that verdict the present writ of error is sued out.
The principal contention now made before us is that on this second trial the court should have directed a verdict in favor of the defendant, upon the ground that there was nothing in the evidence from which it could be determined that authority had been conferred upon Wallace, either expressly or by implication, to perform the acts complained of. We think the motion to direct a verdict was properly denied. It may be conceded that the proof at this second trial more strongly supported the contention of the defendant that Wallace was without authority in the matter complained of than the evidence adduced at the earlier trial. It was, nevertheless, a matter fairly in dispute, and, therefore, necessarily one to be settled by the jury.
The other assignments of error are not pressed by counsel with any vigor, and do not, any of them, we think, justify a reversal of the judgment under review.
The judgment will be affirmed.
For affirmance — The Chief Justice, Garrison, Swayze, Trenohard, Parker, Bergen, Yoorhees, Minturn, Kálisch, Bogert, Yredenburgh, Yroom, Congdon, White, Treacy, JJ. 15.
For reversal — None.